Title: 116. A Bill for Limitation of Actions, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that no person shall maintain any action or suit for the recovery of lands or tenements,  if such action or suit be not commenced within twenty years next after the cause thereof shall have arisen, unless the plaintiff or demandant, or the person from whom the right is derived were, at the time such cause of action or suit arose, under the age of twenty one years, or a married woman, or of unsound mind, or out of Virginia; in either of which cases the right shall not be barred during the infancy, coverture, insanity, or absence, but shall be barred, if the action or suit be not commenced within five years after the determination of that privilege. No person shall make an entry into lands or tenements, but within twenty years next after the right or title of such entry first descended or accrued, or within five years next after any infant, married woman, or person of unsound mind, or out of Virginia, to whom it so descended or accrued, shall attain full age, be discovert, recover understanding, come into the commonwealth, or die during such privilege; nor shall the operation of this act be hindered by any claim or entry, made within the said twenty or five years, unless an action upon such claim or entry shall be commenced within one year after making thereof; and prosecuted with effect. Actions of debt, grounded upon any lending or contract without specialty, and for arrearages of rent, and actions of trespass quare clausum fregit, of detinue, upon trover, of replevin for taking away goods, for account, and upon the case, other than such accounts as concern the trade of merchandize between merchant and merchant, or their factors, or servants, and suits in the Court of Admiralty for seamens wages, shall not be commenced but within five years, nor shall actions of trespass, or of assault, battery, wounding, or imprisonment, be commenced but within three years next after the causes of such actions or suits respectively shall have arisen; nor shall actions upon the case for words spoken be commenced, but within one year after the words shall have been spoken, or within the like time after the party injured, being under the age twenty one years, a married woman, or a person of unsound mind, or out of Virginia, shall attain full age, be discovert, recover understanding, or come into the country, or after the death of the party so privileged, in cases where the actions or suits may be maintained by executors or administrators. Where any action or suit, commenced within the time before limited for it, shall abate for any cause whatsoever, the plaintiff or demandant, or any person claiming under him, may, by writ of journeys accounts, sued within a year and a day after the abatement, continue the same action. In any of the forementioned actions, if a verdict be found for the plaintiff or demandant, and judgment thereupon be arrested, or if  judgment be given for him and afterwards reversed, the plaintiff or demandant may commence a new action for the same cause, within one year and a day after the judgment shall have been arrested or reversed. No judgment at common law, sentence of the Court of Admiralty, or decree in equity, shall be reversed, unless the writ of error, appeal, or suit by bill of review for reversal, be commenced, and with effect prosecuted within five years after the judgment or decree entered of record, or sentence registered, or, if the party intitled to such writ of error, appeal, or bill of review, be under the age of twenty one years, or be a married woman, or of unsound mind, or out of Virginia, at the time of entering the judgment or decree, or registering the sentence, within the same time after he or she shall attain full age, be discovert, recover understanding, or come into the country. Where any person shall be bound by record or specialty, as surety for another, unless it be for the discharge of his duty as executor, administrator, or guardian, or public officer, if no suit be commenced within seven years from the time of his becoming bound, such surety shall be discharged; and every surety, already so bound, shall be discharged, if suit be not commenced within seven years after passing this act. Every prosecution, under a penal act of General Assembly, shall be commenced within two years, if the penalty be wholly appropriated to the use of the commonwealth, and if appropriated to the informer alone, or to the commonwealth and informer, within one year after the penalty incurred. If any person, against whom another shall have cause of action, shall be out of Virginia, or shall abscond, so that he cannot be served with process, the time he shall be so absent, or abscond, shall not be accounted any part of the time of limitation within this act. The four years next after the twelfth day of April, in the year one thousand seven hundred and seventy four, shall not be accounted any part of the time of limitation within this act.
